Exhibit 10.6

TERMINATION AGREEMENT


This Termination Agreement (the “Agreement”) is made and entered into as of May
17th, 2009, by and between Cherry Tankers Ltd., a company with its principle
place of business at 6 Maskit St. Herzliya, Israel (“Licensor”), and Elya
Orthopedics, a company with its principal place of business at 78 Sokolov St.,
Hertzelya, Israel (“Licensee”). Each of the Licensor and the Licensee, a
“Party”, and collectively, the “Parties”.


WHEREAS, the Parties have entered into that certain License Agreement, dated
January 11th, 2009 (the “License Agreement”); and
 
WHEREAS, the Parties wish to terminate the License Agreement according to the
terms and conditions set forth below;
 
NOW, THEREFORE, in consideration for the promises, representations, covenants
and undertakings set forth herein, the parties hereto hereby agree as follows:
 
1.           Definitions. All terms not otherwise defined herein, shall have the
meaning ascribed to them in the License Agreement.
 
2.           Termination of License Agreement. Notwithstanding section 9.1 the
License Agreement, the Parties hereby terminate the License Agreement, effective
as of the date hereof (the “Effective Date”).


3.           Consequences of Termination.


3.1           As of the Effective Date the License shall terminate and Licensee
shall immediately cease manufacturing, promoting, distribution, sales and
marketing of the Product, except for the inventory that Licensee still have on
the Effective Date and his outstanding advertising for June 2009.


3.2           Licensee hereby confirms that it has returned to Licensor all
Confidential Information and/or any such tangible property representing the
Confidential Information and all copies thereof and that it has erased/deleted
any such Confidential Information held by it in electronic form.


3.3           By affixing its signature below, each of the Parties hereby
confirms that it has no, and it hereby waives, any claim and/or contention of
any kind and type that it has, may have or shall have against the other Party,
its officers, directors, shareholders, employees and/or advisors, with respect
to the License Agreement and/or the termination thereof, and hereby releases all
of the abovementioned from any such claim or alleged claim.


4.           Miscellaneous. (i) Governing Law - This Agreement shall be governed
by and construed in accordance with the laws of the state of Israel. The courts
of the city of Tel-Aviv-Jaffa shall have sole and exclusive jurisdiction and
venue over any dispute related to this Agreement and both parties hereby consent
to such jurisdiction and venue.(ii) Entire Agreement - This Agreement
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof.
 
      IN WITNESS WHEREOF the parties have signed this Termination Agreement as
of the date first hereinabove set forth, by their authorized representatives, in
two or more counterpart, which may be faxed counterparts, each of which shall be
deemed an original, and together, an original instrument.
 
 
[sig106.jpg]
 



--------------------------------------------------------------------------------

